Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defense counsel’s request for an adjournment since counsel had ample time to prepare for trial and failed to establish any prejudice (see, Matter of Anthony M., 63 NY2d 270, 283-284; People v Singleton, 41 NY2d 402, 405). Moreover, from our review of the record, we find that defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137). Disagreement over trial strategy or tactics does not render counsel’s assistance ineffective (see, People v Montana, 71 NY2d 705, 708). We note that none of the alleged improprieties in the prosecutor’s summation was preserved for appellate review. Defendant was properly sentenced as a second violent felony offender (see, Penal Law § 70.04 [1] [b] [i]; People v Morse, 62 NY2d 205, 213; People v Gonzalez, 61 NY2d 586, 589; cf, People v Muniz, 74 NY2d 464). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — rape, first degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.